ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: A client hired the respondent to prosecute a property tax appeal on her behalf in May 1997. The client agreed to pay the respondent a $250 retainer. The respondent advised the client that if formal appeal were necessary, the respondent's fee would be 50% of the first year's tax savings Thereafter, the respondent failed to take action on the matter or adequately to communicate with the client about the case. After the client terminated the representation, the respondent failed promptly to refund to her the $250 retainer she had paid to him.
Violations: The respondent violated Ind. Professional Conduct Rule 1.2(a), which requires a lawyer to abide by a client's objectives concerning representation. The respondent violated Prof.Cond.R. 1.8, which requires a lawyer to act with reasonable diligence and promptness in representing a client. He violated Prof.Cond.R. 14(a), which requires a lawyer to keep clients reasonably informed about the status of their legal matters and promptly to respond to their reasonable requests for information. He violated Prof.Cond.R. 1.5(c), which requires a lawyer to put the terms of contingency fee agreements in writing. He violated Prof.Cond.R. 1.16(d), which requires a lawyer to refund any advance payment of fee that was not earned.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.